


Exhibit (10)S

 

[g292872kqi001.jpg]

 

Target Corporation 2011 Long-Term Incentive Plan

 

EXECUTIVE

RESTRICTED STOCK UNIT AGREEMENT

(U.S. and Canada)

 

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made in Minneapolis,
Minnesota as of the date of grant (the “Grant Date”) set forth in the award
letter (the “Award Letter”) by and between the Company and the person (the
“Executive”) identified in the Award Letter.  This award (the “Award”) of
Restricted Stock Units (“RSUs”), provided to you as a Service Provider, is being
issued under the Target Corporation 2011 Long-Term Incentive Plan (the “Plan”),
subject to the following terms and conditions.  The intent of the Award is for
the Executive to earn the Award, subject to minimum Company performance, for
providing Service to the Company or a Subsidiary over the three years starting
on the Grant Date and, except for the specific circumstances described in this
Agreement, receive the Shares issuable under the RSUs after the third
anniversary of the Grant Date.

 

1.                                      Definitions.  Except as otherwise
provided in this Agreement, the defined terms used in this Agreement shall have
the same meaning as in the Plan.  The term “Committee” shall also include those
persons to whom authority has been delegated under the Plan.

 

2.                                      Grant of RSUs.  Subject to the relevant
terms of the Plan and this Agreement, as of the Grant Date, the Company has
granted the Executive the number of RSUs set forth in the Award Letter.

 

3.                                      Performance Condition.  The Award is
subject to a performance condition established by the Committee for the
Company’s first full fiscal year commencing after the Grant Date (the
“Performance Period”).  Except as set forth in Section 7, as a condition to the
receipt of any Shares in settlement of the Award, the Company’s consolidated
EBIT for the Performance Period must be equal to or greater than $1 billion (the
“Performance Condition”).  The Committee shall determine whether the Performance
Condition is satisfied as soon as practicable after completion of the
Performance Period, but in any event not later than November 30 of the calendar
year in which the Performance Period ends (the date the Committee so determines,
the “Determination Date”).  Except as set forth in Section 7, the Award shall be
cancelled and the Executive shall have no rights hereunder if either (a) the
Determination Date does not occur or (b) the Committee determines on the
Determination Date that the Performance Condition has not been satisfied.

 

4.                                      Vesting Schedule.  The RSUs shall vest
on the earlier of:  (a) the third anniversary of the Grant Date, in which case,
all of the RSUs shall become vested; (b) the date that the conditions for an
Accelerated Vesting Event set forth in Section 5 are satisfied, in which

 

--------------------------------------------------------------------------------


 

case, all of the RSUs shall become vested; or (c) as specified in Sections 6 or
7.  The date of vesting is referred to as the “Vesting Date”.  All such vested
RSUs shall be paid out as provided in Section 11, in accordance with and subject
to any restrictions set forth in this Agreement, the Plan or any agreement the
Executive may be required to enter pursuant to Sections 5 or 6.

 

5.                                      Accelerated Vesting Events.  Upon the
occurrence of one of the following events (each, an “Accelerated Vesting
Event”), the RSUs subject to this Agreement shall become vested as provided
below:

 

(a)                                 Early Retirement.  If the Early Retirement
Conditions are satisfied the RSUs shall vest in full (if the Performance
Condition is satisfied) as of the later of (i) the Determination Date, or
(ii) the date the last of the Early Retirement Conditions is satisfied, as
applicable.  The “Early Retirement Conditions” are: (i) the Executive attaining
age 55 and completing at least 15 years of Service (which 15 years need not be
continuous) on or prior to the Executive’s voluntary termination of Service,
(ii) the Company receiving a valid unrevoked agreement from the Executive
containing a release of claims, a covenant not to engage in competitive
employment, and/or other provisions deemed appropriate by the Committee in its
sole discretion, and (iii) the Executive must have commenced discussions with
the Company’s Chief Executive Officer or most senior human resources executive
regarding the Executive’s consideration of termination at least one year prior
to the Executive’s voluntary termination of Service.

 

(b)                                 Normal Retirement.  If the Normal Retirement
Conditions are satisfied the RSUs shall vest in full (if the Performance
Condition is satisfied) as of the later of (i) the Determination Date, or
(ii) the date the last of the Normal Retirement Conditions is satisfied, as
applicable.  The “Normal Retirement Conditions” are: (i) the Executive attaining
age 60 and completing at least 10 years of Service (which 10 years need not be
continuous) on or prior to the Executive’s voluntary termination of Service,
(ii) the Company receiving a valid unrevoked agreement from the Executive
containing a release of claims, a covenant not to engage in competitive
employment, and/or other provisions deemed appropriate by the Committee in its
sole discretion, and (iii) the Executive must have commenced discussions with
the Company’s Chief Executive Officer or most senior human resources executive
regarding the Executive’s consideration of termination at least one year prior
to the Executive’s voluntary termination of Service.

 

(c)                                  Death.  In the case of the Executive’s
death prior to the Executive’s termination of Service, the RSUs shall vest in
full (if the Performance Condition is satisfied) as of the later of (i) the
Determination Date, or (ii) the date of the Executive’s death.

 

(d)                                 Disability.  In the case of the Executive’s
Disability prior to the Executive’s termination of Service, the RSUs shall vest
in full (if the Performance Condition is satisfied) as of the later of (i) the
Determination Date, or (ii) the date of the Executive’s Disability.

 

6.                                      Involuntary Service Separation. 
Notwithstanding any other provisions of this Agreement to the contrary, and
provided the Company has received a valid unrevoked agreement from the Executive
containing a release of claims, a covenant not to engage in competitive
employment, and/or other provisions deemed appropriate by the Committee in its

 

2

--------------------------------------------------------------------------------


 

sole discretion, if the Executive’s Service is involuntarily terminated by the
Company or a Subsidiary to which the Executive is providing Service (the
“Service Recipient”) prior to the third anniversary of the Grant Date other than
for Cause (an “Involuntary Service Separation”), then 50% of the RSUs shall vest
(if the Performance Condition is satisfied) as of the later of (a) the
Determination Date, or (b) the date of the Executive’s Involuntary Service
Separation.  All remaining RSUs shall be cancelled and the Executive shall have
no rights to such cancelled RSUs.

 

7.                                      Change in Control.

 

(a)                                 If a Change in Control occurs prior to the
Determination Date or after a Committee determination on the Determination Date
that the Performance Condition has been satisfied, the extent to which the RSUs
shall vest shall be determined pursuant to the Plan, provided, however, the RSUs
shall vest in full if, on or prior to such Change in Control, the Executive
satisfies the age and years of Service requirements of either the “Early
Retirement Conditions” in Section 5(a) or the “Normal Retirement Conditions” in
Section 5(b).

 

(b)                                 If, prior to a Change in Control, the
Committee has determined on the Determination Date that the Performance
Condition has not been satisfied, then the Award shall be cancelled and the
Executive shall have no rights hereunder.

 

8.                                      Cause.  Notwithstanding any other
provisions of this Agreement to the contrary, if the Committee concludes, in its
sole discretion, that the Executive’s Service was terminated in whole or in part
for Cause, all of the RSUs subject to the Award shall terminate immediately and
the Executive shall have no rights hereunder.

 

9.                                      Other Termination; Changes of Service. 
If the Executive’s termination of Service occurs at any time prior to the third
anniversary of the Grant Date for any reason not meeting the conditions
specified in Sections 5 through 8, all of the RSUs subject to the Award shall
terminate effective as of the date of termination of Service and the Executive
shall have no rights hereunder.  Service shall not be deemed terminated in the
case of (a) any approved leave of absence, or (b) transfers among the Company
and any Subsidiaries in the same Service Provider capacity; however, a
termination of Service shall occur if (i) the relationship the Executive had
with the Company or a Subsidiary at the Grant Date terminates, even if the
Executive continues in another Service Provider capacity with the Company or a
Subsidiary, or (ii) the Executive experiences a “separation from service” within
the meaning of Code Section 409A.

 

10.                               Dividend Equivalents.  The Award is being
granted with an equal number of dividend equivalents.  Accordingly, the
Executive shall have the right to receive additional RSUs with a value equal to
the regular cash dividend paid on one Share for each RSU held pursuant to this
Agreement prior to the conversion of RSUs and issuance of Shares pursuant to
Section 11.  The number of additional RSUs to be received as dividend
equivalents for each RSU held shall be determined by dividing the cash dividend
per share by the Fair Market Value of one Share on the dividend payment date;
provided, however, that for purposes of avoiding the issuance of fractional
RSUs, on each dividend payment date the additional RSUs issued as dividend
equivalents shall be rounded up to the nearest whole

 

3

--------------------------------------------------------------------------------


 

number.  All such additional RSUs received as dividend equivalents shall be
subject to forfeiture in the same manner and to the same extent as the original
RSUs granted hereby, and shall be converted into Shares on the basis and at the
time set forth in Section 11 hereof.

 

11.                               Conversion of RSUs and Issuance of Shares.

 

(a)                                 Timing.  Vested RSUs shall be converted to
Shares on a one-for-one basis and shall be issued within 90 days following the
earliest to occur of (i) the third anniversary of the Grant Date, (ii) the
Executive’s “separation from service” as such term is defined for purposes of
Code Section 409A, (iii) the Executive’s death, or (iv) the Executive’s
Disability (as determined by the Committee in its sole discretion, provided such
determination complies with the definition of disability under Code
Section 409A).  Notwithstanding the foregoing, if any of the events specified in
subsections (ii), (iii), or (iv) of this Section 11(a) occur during the
Performance Period, then the vested RSUs shall be converted to Shares on a
one-for-one basis and shall be issued within 90 days following completion of the
Performance Period.  The Committee in its sole discretion may accelerate or
delay the distribution of any payment under this Agreement to the extent allowed
under Code Section 409A.

 

(b)                                 Limitation for Specified Employees.  If any
Shares shall be issuable with respect to the RSUs as a result of the Executive’s
“separation from service” at such time as the Executive is a “specified
employee” within the meaning of Code Section 409A, then no Shares shall be
issued, except as permitted under Code Section 409A, prior to the first business
day after the earlier of (i) the date that is six months after the Executive’s
“separation from service”, or (ii) the Executive’s death.

 

(c)                                  Change in Control.  In the event of a
Change in Control that constitutes a change in ownership or effective control
of, or a change in the ownership of a substantial portion of the assets of, the
Company under Code Section 409A (a “409A Change in Control Event”), vested RSUs
shall be converted to Shares on a one-for-one basis and shall be issued within
ten days after the Change in Control.  For a Change in Control that is not a
409A Change in Control Event, the timing of the conversion of RSUs and issuance
of underlying Shares shall be in accordance with Section 11(a).

 

(d)                                 Unvested RSUs.  All of the RSUs subject to
the Award that are unvested as of the time the vested RSUs are converted and
Shares are issued under this Section 11 shall terminate immediately and the
Executive shall have no rights hereunder with respect to those unvested RSUs.

 

(e)                                  Code Section 409A.  Payment of amounts
under this Agreement are intended to comply with the requirements of Code
Section 409A and this Agreement shall in all respects be administered and
construed to give effect to such intent.

 

12.                               Taxes.  The Executive acknowledges that
(a) the ultimate liability for any and all income tax, social insurance, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”)
legally due by him or her is and remains the Executive’s responsibility and may
exceed the amount actually withheld by the Company and/or the Service Recipient

 

4

--------------------------------------------------------------------------------


 

and (b) the Company and/or the Service Recipient or a former Service Recipient,
as applicable, (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the RSUs,
including, but not limited to, the grant, vesting and/or conversion of the RSUs
and issuance of Shares; (ii) do not commit and are under no obligation to
structure the terms of the grant or any aspect of the RSUs to reduce or
eliminate the Executive’s liability for Tax-Related Items; (iii) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction if
the Executive has become subject to tax in more than one jurisdiction between
the Grant Date and the date of any relevant taxable event; and (iv) may refuse
to deliver the Shares to the Executive if he or she fails to comply with his or
her obligations in connection with the Tax-Related Items as provided in this
Section.

 

The Executive authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company reasonably determines are legally payable by him or her
by withholding from the Shares that would otherwise be delivered to the
Executive the highest number of whole Shares that the Company determines has a
value less than or equal to the aggregate applicable Tax-Related Items.  In lieu
thereof, the Executive may elect at the time of conversion of the RSUs such
other then-permitted method or combination of methods established by the Company
and/or the Service Recipient to satisfy the Executive’s Tax-Related Items.

 

13.                               Limitations on Transfer.  The Award shall not
be sold, assigned, transferred, exchanged or encumbered by the Executive other
than pursuant to the terms of the Plan.

 

14.                               Recoupment Provision.  In the event of a
restatement of the Company’s consolidated financial statements that is caused,
in whole or in part, by the intentional misconduct of the Executive, the Company
may take one or more of the following actions with respect to the Award, as
determined by the Compensation Committee of the Board (the “Compensation
Committee”) in its sole discretion, and the Executive shall be bound by such
determination:

 

(a)                                 cancel all or a portion of the RSUs, whether
vested or unvested, and any or all dividend equivalents related to the Award;
and

 

(b)                                 require repayment of all or any portion of
the amounts realized or received by the Executive resulting from the conversion
of RSUs to Shares or the sale of Shares related to the Award.

 

The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error.  The term “intentional misconduct” shall be limited to
conduct that the Compensation Committee determines indicates intent to mislead
management, the Board, or the Company’s shareholders, but shall not include good
faith errors in judgment made by the Executive.

 

The Executive agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the
Executive under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A.  The Executive further agrees that the terms
of this Section shall survive the Executive’s

 

5

--------------------------------------------------------------------------------


 

termination of Service and any conversion of the Award into Shares.  This
Section 14 shall not apply, and no amounts may be recovered hereunder, following
a Change in Control.

 

15.                               No Employment Rights.  Nothing in this
Agreement, the Plan or the Award Letter shall confer upon the Executive any
right to continued Service with the Company or any Subsidiary, as applicable,
nor shall it interfere with or limit in any way any right of the Company or any
Subsidiary, as applicable, to terminate the Executive’s Service at any time with
or without Cause or change the Executive’s compensation, other benefits, job
responsibilities or title provided in compliance with applicable local laws and
permitted under the terms of the Executive’s Service contract, if any.

 

(a)                                 The Executive’s rights to vest in the RSUs
or receive Shares after termination of Service shall be determined pursuant to
Sections 5 through 11.  Those rights and the Executive’s date of termination of
Service will not be extended by any notice period mandated under local law
(e.g., active service would not include a period of “garden leave” or similar
notice period pursuant to local law).

 

(b)                                 This Agreement, the Plan and the Award
Letter are separate from, and shall not form, any part of the contract of
Service of the Executive, or affect any of the rights and obligations arising
from the Service relationship between the Executive and the Company and/or the
Service Recipient.

 

(c)                                  No Service Provider has a right to
participate in the Plan.  All decisions with respect to future grants, if any,
shall be at the sole discretion of the Company and/or the Service Recipient.

 

(d)                                 The Executive will have no claim or right of
action in respect of any decision, omission or discretion which may operate to
the disadvantage of the Executive.

 

16.                               Nature of Grant.  In accepting the grant, the
Executive acknowledges, understands, and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and it may be modified, amended,
suspended or terminated by the Company at any time, unless otherwise provided in
the Plan and this Agreement, and any such modification, amendment, suspension or
termination will not constitute a constructive or wrongful dismissal;

 

(b)                                 the RSUs are extraordinary items and are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to, calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
welfare or retirement benefits or similar payments;

 

(c)                                  in no event should the RSUs be considered
as compensation for, or relating in any way to, past services for the Company or
the Service Recipient, nor are the RSUs or the underlying Shares intended to
replace any pension rights or compensation;

 

6

--------------------------------------------------------------------------------


 

(d)                                 the future value of the underlying Shares is
unknown and cannot be predicted with certainty;

 

(e)                                  the Company is not providing any tax, legal
or financial advice, nor is the Company making any recommendations regarding the
Executive’s participation in the Plan or the RSUs;

 

(f)                                   no claim or entitlement to compensation or
damages shall arise from forfeiture of the RSUs resulting from termination of
the Executive’s Service (for any reason whatsoever and whether or not in breach
of local labor laws), and in consideration of the grant of the RSUs to which the
Executive is otherwise not entitled, the Executive irrevocably (i) agrees never
to institute any such claim against the Company or the Service Recipient,
(ii) waives the Executive’s ability, if any, to bring any such claim, and
(iii) releases the Company and the Service Recipient from any such claim.  If,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Executive shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claims;
and

 

(g)                                  the Executive is hereby advised to consult
with personal tax, legal and financial advisors regarding participation in the
Plan before taking any action related to the RSUs or the Plan.

 

17.                               Governing Law; Venue; Jurisdiction.  To the
extent that federal laws do not otherwise control, this Agreement, the Award
Letter, the Plan and all determinations made and actions taken pursuant to the
Plan shall be governed by the laws of the State of Minnesota without regard to
its conflicts-of-law principles and shall be construed accordingly.  The
exclusive forum and venue for any legal action arising out of or related to this
Agreement shall be the United States District Court for the District of
Minnesota, and the parties submit to the personal jurisdiction of that court. If
neither subject matter nor diversity jurisdiction exists in the United States
District Court for the District of Minnesota, then the exclusive forum and venue
for any such action shall be the courts of the State of Minnesota located in
Hennepin County, and the Executive, as a condition of this Agreement, consents
to the personal jurisdiction of that court.

 

18.                               Currencies and Dates.  Unless otherwise
stated, all dollars specified in this Agreement and the Award Letter shall be in
U.S. dollars and all dates specified in this Agreement shall be U.S. dates.

 

19.                               Language Consent.  The parties acknowledge
that it is their express wish that the Agreement, as well as all documents,
notices and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.  Les parties
reconnaissent avoir exigé la rédaction en anglais de cette convention, ainsi que
de tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés
en vertu de, ou liés directement ou indirectement à la présente convention.  If
the Executive has received this Agreement or any other Plan document translated
into a language other than English, the English version shall control.

 

7

--------------------------------------------------------------------------------


 

20.                               Imposition of Other Requirements.  The Company
reserves the right to impose other requirements on the Executive’s participation
in the Plan, on the RSUs and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require the
Executive to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

21.                               Plan and Award Letter Incorporated by
Reference; Electronic Delivery.  The Plan, as hereafter amended from time to
time, and the Award Letter shall be deemed to be incorporated into this
Agreement and are integral parts hereof. In the event there is any inconsistency
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall govern.  The Company or a third party designated by the Company may
deliver to the Executive by electronic means any documents related to his or her
participation in the Plan. The Executive acknowledges receipt of a copy of the
Plan and the Award Letter.

 

[End of Agreement]

 

8

--------------------------------------------------------------------------------
